         Case
          Case1:19-cr-00705-JSR
               1:19-cr-00705-JSR Document
                                  Document61-1
                                           62 Filed
                                               Filed04/06/21
                                                     04/05/21 Page
                                                               Page11ofof11




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                           )
UNITED STATES OF AMERICA                   )
                                           )
   v.                                      ) DOCKET NO.1: 19-705 (JSR)
                                           )
SHAQUILLE PERKINS                          )
                                           )
               Defendant.                  )
                                           )


             ORDER ON DEFENDANT’S CONSENT MOTION TO MODIFY
                         CONDITIONS OF RELEASE


        THIS MATTER having come before this Court on Defendant’s Consent Motion to

Modify Conditions of Release, by and through appointed counsel, Inga L. Parsons, and with the

consent of the government by AUSA Kevin Sullivan, and finding good cause therein, it is hereby

        ORDERED: that Mr. Perkins’ conditions of release are modified so that his home address

shall now be: 410 East 203 Street, Apt. #2C, Bronx, NY 10467.

                         6th day of April 2021.
        SO ORDERED this _____



                                                   ______________________________
                                                   Hon. Jed S. Rakoff
                                                   U.S.D.J.




                                              1
